DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of heat shocking the spores, manqanese (II) sulfate (Mn(II)SO4), and MOPS (3-(N-morpholino) propanesulfonic acid) in the reply filed on 2/1/22 is acknowledged.  The traversal is on the ground(s) that they are not species but are separate steps in the method that can be performed independent of one another.  This was found persuasive and the restriction requirement is withdrawn for claims 9, 11, 12, and 14.
Claims 20 and 21 are withdrawn as being drawn to non-elected inorganic salts. 
Claims 1-19 and 22-23 are examined on the merits below. 

Specification
The use of the term STERIS [0088], and VERIFY [0089], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18, 19, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the one or more types of metal ions”, “one or more types of mineral ions”, “the buffer”, and “the yeast extract” in reference to claim 1 which does not mention the above.  There is insufficient antecedent basis for this limitation in the claim. This could be obviated by making claim 18 depend from claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 13, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and further in view of Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). Lethality of chlorine, chlorine dioxide, and a commercial fruit and vegetable sanitizer to vegetative cells and spores of Bacillus cereus and spores of Bacillus thuringiensis. Journal of food protection, 67(8), 1702-1708).
	Regarding claims 1, Raguse teaches a method to improve biological indicators used in sterilization (abstract). Raguse teaches that a process that kills spores ensures complete elimination of other microorganisms (p2031 left column lines11-16). Raguse teaches cultivating of bacteria on LB which is then added to liquid Schaeffer sporulation medium to generate spores and incubating at 37oC for 72 hours (p2032 right column lines 8-10). Harvested spores were purified by repeated washing steps with water (separating spores from culture supernatant) followed by enzymatic treatment to remove vegetative cells (p2032 right column lines 10-12). Spores were then suspended in water at various concentrations (p2033 left column lines 21-23). 
	Raguse fails to teach combining at least a portion of the culture supernatant with the spore suspension. 
	Beuchat teaches a method examining the efficiency of disinfectants on spore killing (abstract). Beuchat teaches combining spores with a spent culture medium (culture supernatant, containing secreted organic compounds) created by growing bacteria in media which then 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined at least a portion of the culture supernatant and spore suspension of Raguse in the manner described by Beuchat. One of ordinary skill in the art would be motivated to do so because this would better mimic the environment that needs decontamination. There would be a reasonable expectation of success as both Beuchat and Raguse are in the same field of endeavor of evaluating the efficiency of sterilization of spores. 
Regarding claim 2, Beuchat teaches combining spores with a spent culture medium containing a high organic load (combining at least a portion of the culture supernatant with the spore suspension) which is liquid as the measurements are given in mL (p1703 right column lines 55-p1704 left column line 15). 
Reasons for obviousness are discussed in regards to claim 1 above. 
Regarding claim 13, Raguse teaches washing the spores (p2032 right column lines 12-15).
Regarding claim 14, Raguse teaches heat shocking the spores before the experiment takes place (p2032 right column lines 12-14). 
Regarding claim 23, Raguse teaches drying the spores in water on a microscope slide (carrier) (p2033 left column lines 21-31). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). Lethality of chlorine, chlorine dioxide, and a commercial fruit and vegetable sanitizer to vegetative cells and spores of Bacillus cereus and spores of Bacillus thuringiensis. Journal of food protection, 67(8), 1702-1708) as applied to claim 2 above, and further in view of Arun (Arun, A., Peters, N. T., Scornet, D., Peters, A. F., Mark Cock, J., & Coelho, S. M. (2013). Non‐cell autonomous regulation of life cycle transitions in the model brown alga Ectocarpus. New Phytologist, 197(2), 503-510.).
Regarding claim 3, Raguse does not teach combining spores with culture media, while Beuchat does disclose combination, the volumes of spores to the conditioned media is not disclosed.  Beuchat does teach keeping the spore suspensions at 108 CFU/mL (p1703 right column lines 38-41). Further, Beuchat does examine the difference in sterilization factors on the spores in the conditioned media by altering to concentration of the disinfectants used (table 4). One of ordinary skill in the art would recognize that as Beuchat alters the concentration of the disinfectants, the secreted organic materials that are found in the conditioned media (culture supernatant, spent media) could likewise be altered via manipulations of the conditioned media.  
Arun teaches studying the effects of diffusible factors (secreted factors) found in conditioned media on the life cycle of an algae (abstract). Arun teaches replacing the media the 
It further would have been obvious to modify the composition as discussed in claim 1 above with the technique of equal replacement of media with conditioned media as taught by Arun. One of ordinary skill in the art would be motivated to do so because Beuchat teaches the alteration of the disinfectant variable, one would also examine the secreted organic material found in the conditioned media (culture supernatant, spent media) as a variable by examining the literature concerning manipulations of conditioned media. There would be a reasonable expectation of success as both because Beuchat and Arun both study the effects of secreted factors from living cells. 
Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

	Claims 4-6, 9, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). . as applied to claim 1 above, and further in view of Ababneh (Ababneh, Q. O., Tindall, A. J., & Herman, J. K. (2015). A secreted factor coordinates environmental quality with Bacillus development. Plos one, 10(12), e0144168).

Regarding claims 4-6, 9, 11-12, and 16, examiner notes how broad these claims are. There is no quantity of spore required for the claims, even a single spore in a liter of liquid could satisfy these claims. One of ordinary skill in the art would recognize that as Beuchat alters the concentration of the disinfectants, the secreted organic materials that are found in the conditioned media (culture supernatant, spent media) could likewise be altered via manipulations of the conditioned media according to known techniques. These alterations of the conditioned media would result in changed levels of organics and the sterilization could then be tested as Beuchat teaches. 
Raguse and Beuchat are silent to the amount of conditioned media to the spore suspension, the concentration of conditioned media, dialysis or filtration of the conditioned media, and the volume of the cultures. 
Ababneh studies sporulation of bacteria that is controlled by extracellular secreted factors (abstract). Ababneh teaches a wide range of methods used to study the secreted factors that are present in the conditioned media. Ababneh teaches growing spores by seeding 2 mL culture of microorganisms in 23mL conditioned media (culture supernatant) (2/25=8%) (p5 lines 34-35). Ababneh teaches concentration of the conditioned media via rotovap (p5 lines 3-5). Ababneh teaches dialysis of the conditioned media (p5 lines 18-21). Ababneh teaches filtering the 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition as discussed in claim 1 above with the techniques to modify the culture supernatants as taught in Ababneh. One of ordinary skill in the art would be motivated to do so as discussed above in claim 3. 
	
	
	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). Lethality of chlorine, chlorine dioxide, and a commercial fruit and vegetable sanitizer to vegetative cells and spores of Bacillus cereus and spores of Bacillus thuringiensis. Journal of food protection, 67(8), 1702-1708) as applied to claim 1 above, and further in view of Otte (Otte, J. M., & Podolsky, D. K. (2004). Functional modulation of enterocytes by gram-positive and gram-negative microorganisms. American Journal of Physiology-Gastrointestinal and Liver Physiology, 286(4), G613-G626).
Regarding claims 7 and 8, Beuchat teaches the alteration of the disinfectant variable, one of ordinary skill would also examine the secreted organic material found in the conditioned media (culture supernatant, spent media) as a variable by examining the literature concerning manipulations of conditioned media.

It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition as discussed in claim 1 above with the techniques to alter the culture supernatants as taught in Otte. One of ordinary skill in the art would be motivated to do so as discussed above in claim 3. 
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). Lethality of chlorine, chlorine dioxide, and a commercial fruit and vegetable sanitizer to vegetative cells and spores of Bacillus cereus and spores of Bacillus thuringiensis. Journal of food protection, 67(8), 1702-1708) as applied to claim 1 above, and further in view of Withers (Withers, H. L., & Nordström, K. (1998). Quorum-sensing acts at initiation of chromosomal replication in Escherichia coli. Proceedings of the National Academy of Sciences, 95(26), 15694-15699).
Regarding claim 10, Beuchat teaches the alteration of the disinfectant variable, one of ordinary skill would also examine the secreted organic material found in the conditioned media 
Withers studies quorum sensing molecules of extracellular origins (secreted factors) (abstract). Withers teaches concentrating conditioned media (culture supernatant) to 1-2x (100-200%) (p15694 right column lines 27-28). 
It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the composition as discussed in claim 1 above with the techniques to alter the culture supernatants as taught in Withers. One of ordinary skill in the art would be motivated to do so as discussed above in claim 3. 
	
	
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). Lethality of chlorine, chlorine dioxide, and a commercial fruit and vegetable sanitizer to vegetative cells and spores of Bacillus cereus and spores of Bacillus thuringiensis. Journal of food protection, 67(8), 1702-1708) as applied to claim 1 above, and further in view of Luo (CN 107475172 A published 2017).
Regarding claim 15, Raguse and Beuchat fail to teach Geobacillus stearothermophilus.
Luo describes a method to generate spores from Geobacillus stearothermophilus (abstract, claim 1). 
Geobacillus stearothermophilus of Lui. One of ordinary skill in the art would be motivated to do so as this is a simple substitution of bacterial strains used for the common purpose of spore production.  
	
	
Claim 17-19 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raguse (Raguse, M., Fiebrandt, M., Stapelmann, K., Madela, K., Laue, M., Lackmann, J. W., ... & Moeller, R. (2016). Improvement of biological indicators by uniformly distributing Bacillus subtilis spores in monolayers to evaluate enhanced spore decontamination technologies. Applied and environmental microbiology, 82(7), 2031-2038), and Beuchat (Beuchat, L. R., Pettigrew, C. A., Tremblay, M. E., Roselle, B. J., & Scouten, A. J. (2004). Lethality of chlorine, chlorine dioxide, and a commercial fruit and vegetable sanitizer to vegetative cells and spores of Bacillus cereus and spores of Bacillus thuringiensis. Journal of food protection, 67(8), 1702-1708) as applied to claim 1 and 15 above, and further in view of Ikuo (JP 2826945 B2 published 1998). 
Regarding claims 17-19 and 22, Raguse and Beuchat fail to disclose the components of the media used. 
Ikuo teaches a modified broth for sporulation (abstract). Ikuo teaches that the sporulation broth contains 0.01 -20 g/L yeast extract, 1-50 g/L MOPS (buffer), and 0.01-5 g/L magnesium chloride (inorganic salt) ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention use the composition as discussed in claim 1 above in the sporulation media of Ikuo. One of ordinary skill in the art would be motivated to do so because 

Conclusion
No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TREVOR L KANE/Examiner, Art Unit 1657                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636